Exhibit 10-a Agreement to Purchase AXN Shares Party A:Aoxing Pharmaceutical Company, Inc. (AXN) Party B: After consultation, Party A and Party B reached an agreement as follows:Party B will purchase AXN common shares at a price of $0.26/share $. This agreement will become effective on the date that this transaction is approved by the NYSE MKT. Within one week after approval, Party B will pay the purchase price to Party A, and Party A will deliver to Party B a certificate for the Shares. Signature: Party A:Aoxing Pharmaceutical Company, Inc. Its CEO: Party B: October 4, 2014
